             Case 1:18-cv-12299-MKV Document 92 Filed 08/11/21 Page 1 of 2




                                          THE CITY OF NEW YORK
GEORGIA M. PESTANA                      LAW DEPARTMENT                                         ALAN H. SCHEINER
                                                                                                       Senior Counsel
Corporation Counsel                             100 CHURCH STREET                              Phone: (212) 356-2344
                                                NEW YORK, NY 10007                                Fax: (212) 356-3509
                                                                                                ascheine@law.nyc.gov


                                                                                August 10, 2021


   VIA ECF
                                                     8/11/21
   Hon. Barbara C. Moses
   United States Magistrate Judge
   United States District Court
   Southern District of New York
   225 Cadman Plaza East
   Brooklyn, New York 11201

           Re: Buari v. City of New York, et al., 18-CV-12299 (MKV)(BCM)

   Your Honor:

                   I am a Senior Counsel in the office of Georgia M. Pestana, Corporation Counsel of
   the City New York (the “City”), representing defendants City, Andrew Dietz, Christine Fortune,
   Eugene Godwin and Joseph Neenan in the above-captioned matter. I write to respectfully submit
   this joint application on behalf of all parties to adjourn the settlement conference scheduled for
   August 17, 2021.
                   On August 9, 2021, defendants, with the consent of plaintiff, submitted a letter
   requesting, among other things, adjournment of the time for the parties to submit their pre-
   conference settlement letters to August 11, 2021, and requesting that defendants have until August
   16, 2021, to make a settlement offer. (ECF No. 90) The Court has not ruled on that application.
   Since filing that letter, the parties have conferred further and have determined that a brief
   adjournment of the settlement conference is necessary to make the best use of the Court’s and
   parties time, and to more fruitfully discuss settlement. In conjunction with their settlement
   discussions, defendants have requested additional information from plaintiff that counsel are in the
   process of assembling, but they require additional time to do so. One of plaintiff’s two counsel,
   Oscar Michelen, is currently on trial, and Marc Cannan is working is away from the office this
   week. In addition, the City has not yet finalized its settlement authority, and additional time would
   be useful for that process as well.
                   The parties also respectfully request that the time for submission of their pre-
   settlement letters be extended until one week before the new conference date. That adjournment
   will allow time for some of the additional information being assembled to be incorporated into
   their submissions.
         Case 1:18-cv-12299-MKV Document 92 Filed 08/11/21 Page 2 of 2




               Accordingly, the parties agree that a brief adjournment of the settlement conference
would be in the best interests of the case. The parties respectfully request that the Court adjourn
the conference until at least August 30, due to planned vacation of defendants’ counsel during the
week of August 23. The parties respectfully suggest any date from August 30 through September
3, or September 8 through September 10, 2021, at the Court’s convenience, or as soon as possible
thereafter.
               The parties regret the inconvenience to the Court from the adjournment of the
conference.
               We thank the Court for its consideration of this request.
                                                              Respectfully submitted,

                                                              Alan H. Scheiner /s/
                                                              Alan H. Scheiner
                                                              Senior Counsel

cc (via ECF): All Counsel


                                        Application GRANTED. The settlement conference
                                        now scheduled for August 17, 2021 is ADJOURNED to
                                        August 31, 2021, at 2:15 pm. The parties’ confidential
                                        pre-conference settlement letters are due no later than
                                        August 24, 2021. In light of what defendants correctly
                                        described as “the significance of the case,” the Court
                                        requires the City’s decision-maker to attend the
                                        conference rather than simply “be available by
                                        telephone.” SO ORDERED.



                                        _______________
                                        Barbara Moses
                                        United States Magistrate Judge
                                        August 11, 2021




                                                -2-
